DETAILED ACTION
	Claims 1-15 and 17-18 are pending and under consideration.
This Official Action is Final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2004/0146625 (ZUMBE) in view of United States Patent No. 6,180,159 (VILLAGRAN). 
Independent claims 1, 13, and 15 have been amended to recite that the only sweetener in the agglomerated chocolate powder is selected from the group consisting of fructose, glucose, maltose, sucrose, lactose, dextrose, high fructose corn syrup, sorbitol, mannitol, xylitol, maltodextrins, dried glucose syrups, malt extracts, starches, trehalose, raftiline, raftilose, galactose, maltose, a non-carbohydrate based sweetener, and mixtures thereof”.   This recitation is interpreted as the sweetener “consisting of” the recited components. 
As to claims 1 and 13-15, ZUMBE teaches a method for producing an agglomerated chocolate powder [0026].  The powder comprises cocoa fat [0007] and a sweetener [0007] in the form of sugar (i.e., sucrose).  The addition of a white component powder comprising protein is optional (i.e. and/or present). 
The process comprises providing a mixture of cocoa fat [0007], water [0026] and emulsifiers [0015]; loading a fluid bed agglomerator [0025]; and spraying the mixture to form agglomerates [0084]. The granules are further treated with extrusion [0066]. The product is allowed to dry and form into a 
ZUMBE does not disclose that the mixture is an emulsion. 
However, VILLAGRAN teaches that an emulsion solutions with cocoa powder can be agglomerated/granulated.  The agglomeration improves the rate of solubility (col. 13, lines 60-66). 
Thus, it would have been obvious to agglomerate the ingredients of ZUMBE in view of VILLAGRAN, as this proves increase the rate of solubility. 
As to claim 2, the particles are 25um or less (see ZUMBE - [0052] and [0054]).
It would have been obvious to provide particles and ingredients used in the composition in smaller sizes 
In regards to claim 3, ZUMBE teaches a method for producing an agglomerated chocolate powder [0026].  The powder comprises cocoa fat [0007] such as cooca butter and that would contain cocoa solids and a sweetener [0007].  VILLAGRAN teaches the production of emulsions and use of cocoa powder can be a granulated by submitting the mixture to a fluidized layer procedure (col. 13, lines 60-66). 
Thus, it would have been obvious to agglomerate the ingredients of ZUMBE in view of VILLAGRAN, as this proves increase the rate of solubility. 

As to claim 4, ZUMBE teaches a powder with a 25-45% of fat content in the form of cocoa butter [0060]-[0062].  This falls within the claimed amount of 3 and 50% weight of cocoa fat. 
As to claims 5-8, claim 5 recites mixing melted cocoa fat and/or cocoa powder with water in the presence of an emulsifier to form a mixture and homogenizing the mixture. Claim 6 recite that the emulsifier is mixed with cocoa fat and/or powder and with water in such a ratio that the emulsion comprises between 1 and 8%. Claim 7 recites that eth emulsifier is mixed cocoa fat and/or a cocoa 
ZUMBE teaches that the granulated powders can be produced with water and an emulsifier.  In the first processes the aqueous composition is sprayed onto or into a fluidised mass or moving flow of the reduced fat chocolate powder in the agglomeration step [0024]-[0025]. An emulsifier (e.g. lecithin) will also normally be included in a minor amount (typically about 0.5% by weight of the total chocolate composition), the amount used being included in the specified total fat content of the chocolate composition [0016]. This falls within the claimed amount of 1 to 8% recited in claims 6 and 7.  , ZUMBE teaches a powder with a 25-45% of fat content in the form of cocoa butter [0060]-[0062].  This falls within the claimed amount of 3 and 50% weight of cocoa fat. 
ZUMBE does not teach an emulsion.
However, VILLAGRAN teaches the production of emulsions and use of cocoa powder can be a granulated by submitting the mixture to a fluidized layer procedure (col. 13, lines 60-66). 
Thus, it would have been obvious to agglomerate the ingredients of ZUMBE in view of VILLAGRAN, as this proves increase the rate of solubility. 

In regards to claim 9, ZUMBE does not teach the use of a fluid bed agglomerator at a temperature of at least 40oC.   However, ZUMBE does teach the process comprises fluidization of the agglomerated powder on a vibrating bed before the drying step, additionally or alternatively the process comprises cooling of the agglomerate simultaneously with or after the drying step. In Example 7, the agglomerated mass was dried during 11 minutes using inlet air at 85oC with the product temperature rising from 38oC to 51oC. It would have been obvious to add the cocoa fat to a fluid bed agglomerator oC with the product (i.e., at least 40oC).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.


In regards to claim 10-12, ZUMBE teaches that the sweeteners can be sugar [0051] and the whitener can be skimmed milk powder [0073].  Cocoa powder/cocoa solids are also agglomerated [0033] .  As to the ingredients in amounts of 0%.  These ingredients are optional.  The cocoa fat is in an amount of at least 25% by weight [0016]. This overlaps the claimed amount of 1 and 35%. The protein and sweetener can be in amounts of 0 to 70% [0026].  This overlaps the claimed amount of at least 25% by weight. 
Claim 17 recites that the aqueous emulsion of cocoa fat comprises cocoa butter and lecithin.  In Example 2, ZUMBE in [0029] that lecithin can be added to improve dispersability.
. 


Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive.
The applicant also argues that DORR requires the use of palatinose, which is excluded under the current claims.  However, DORR is no longer recited. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799